Beasley, Judge.
On certiorari our decision affirming the trial court in Fulton County v. Dangerfield, 195 Ga. App. 208 (393 SE2d 285) (1990) was reversed in part in Fulton County v. Dangerfield, 260 Ga. 665 (398 SE2d 14) (1990). Accordingly, our decision in Division 1 is vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed and case remanded.

Sognier, C. J., McMurray, P. J., Banke, P. J., Birdsong, P. J., Carley, Pope and Andrews, JJ., concur. Cooper, J., disqualified.